961 F.2d 220
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
William Alexander MAY, Plaintiff-Appellant,v.Ron CHAMPION;  Robert H. Henry, Attorney General, State ofOklahoma, Defendants-Appellees.
No. 90-6102.
United States Court of Appeals, Tenth Circuit.
April 23, 1992.

Before LOGAN, BARRETT and EBEL, Circuit Judges.
ORDER AND JUDGMENT*
LOGAN, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Petitioner William A. May brought an action pursuant to 28 U.S.C. § 2255 for a writ of habeas corpus seeking relief from his state court conviction that had resulted from his plea of guilty.   We grant the petitioner's request for a certificate of probable cause.


3
In the district court petitioner raised nine grounds for relief, which the court consolidated into six.   On appeal petitioner raises only two contentions:  that his constitutional rights were violated (1) when he was not advised of his right to appeal at the time of the hearing on his motion to withdraw his guilty plea, and (2) when he was denied assistance of counsel at that same hearing.   The district court found that petitioner had been advised in writing at the time he entered his guilty plea of his right to appeal, and that there is no constitutional right to counsel in connection with a post-conviction motion to withdraw a guilty plea.   The district court analyzed these grounds correctly, and we affirm for substantially the reasons set forth in the district court's memorandum opinion of February 6, 1990.


4
AFFIRMED.


5
The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3